Rehearing granted, July 26, 2010



                              UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7908


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KENNETH O. LANGLEY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (4:04-cr-00073-FL-1)


Submitted:    June 22, 2009                 Decided:   June 26, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith Alan Williams, KEITH A. WILLIAMS, PA, Greenville, North
Carolina, for Appellant.   Anne Margaret Hayes, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kenneth O. Langley appeals the district court’s order

granting Langley’s 18 U.S.C. § 3582(c)(2) (2006) motion for a

sentence reduction.          We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         United States v. Langley, No. 4:04-cr-

00073-FL-1 (E.D.N.C. Sept. 8, 2008).             We deny Langley’s motion

to expedite.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and    argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     2